DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "inwardly projecting protrusion” (Claim 24, line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 10, 12-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,113,686 to Kawahara.
In re claim 1, Kawahara teaches an alignment device for aligning a counterplate with a die plate, comprising: 
an assembly including
 an elongate alignment pin (26) having a first end (Fig. 2), a second end (Fig. 2) and a longitudinal axis (Fig. 2) extending between the first and second ends; 
a mounting body (66), the alignment pin being disposed in the mounting body (Figs. 3,4); and 
a spacer member (46) disposed between the alignment pin and the mounting body, and including a retaining portion (50) extending radially from the alignment pin and downwardly from the spacer member to engage the mounting body (via 72 of 66), wherein the alignment pin, spacer member and/or mounting body is configured such that the alignment pin and the spacer member are retained in the mounting body in a first extended position (Fig. 3) and in a second retracted position (Fig. 4).

	In re claim 3, wherein, when the alignment pin (26) is arranged in the retracted position (Fig. 4), the spacer member (46) is configured such that a first side of the spacer member (a first side is surface 56) facing the counterplate (14) is biased away from the mounting body (66).
	The Examiner has interpreted that the top surface of the spacer is biased in a vertical direction opposite of the downward force being applied by the die 12. 
In re claim 5, wherein, when the alignment pin (26) is in the extended position (as shown in Figure 3), the spacer member (46) is held in a substantially fixed position relative to the alignment pin.	
In re claim 6, wherein the retaining portion (50) of the spacer member (46) is configured to retain the spacer member to the assembly to prevent the spacer member from falling off and to retain the alignment pin (26) within the mounting body.	
In re claim 7, wherein the retaining portion (50) of the spacer member (46) is configured to be located radially between the alignment pin (26) and the mounting body (66).	
In re claim 9, wherein, when the alignment pin (26) is arranged in the extended position (Fig. 3), the alignment pin is biased into the extended position by one or more biasing members (62,78) of the mounting body (66) acting on a second shoulder (40) of the alignment pin.	
In re claim 10, wherein the retaining portion (50) of the spacer member is configured to retain the spacer member to the alignment pin (Col. 3, lines 11-24).
In re claim 12, wherein the retaining portion (50) of the spacer member is configured to retain the spacer member to the alignment pin by a second substantially radially extending feature (58) of the retaining portion engaging a corresponding substantially radially extending feature (72) of the mounting body.	

In re claim 14, wherein the alignment pin (26) comprises an engagement surface (34) configured to be engaged by a setting tool to pull the alignment pin away from the mounting body (66) to place the alignment pin in the extended position.
In re claim 15, wherein the spacer member (50) comprises secondary retaining means (58,60), configured to retain the assembly in the extended position.
In re claim 16, wherein the secondary retaining means comprises at least one projection (58,60) on the retaining portion of the spacer member, configured to engage an engagement member (72) of the mounting body (66)
	In re claim 17, a system comprising: 
an alignment device according to claim 1, and a setting tool (Col. 2, lines 59-66), configured to engage an engagement surface (34) of the alignment pin to pull the alignment pin into the extended position.
In re claim 20, an alignment device for aligning a counterplate with a die plate for cut and crease forming operations, comprising: 
an alignment assembly  including an elongate alignment pin (26) having a first end, a second end and a longitudinal axis extending between the first and second ends; 
a mounting body (66), the alignment pin being disposed in the mounting body (Figs. 3,4); and 
a spacer member (46) disposed between the alignment pin and the mounting body and including a retaining portion (50) extending downwardly from the spacer member, 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara in view of CN 204171961 to Yang et al and in further view of CN204604195 to Zhou.
In re claim 23, Yang teaches the setting tool comprising a longitudinal axis (Col. 2, lines 60-64), but does not teach at least one circumferentially projecting hook for engaging a mounting body-facing surface of the spacer member to draw the spacer member away from the mounting body.
Zhou teaches a setting tool (Fig. 1) having at least one circumferentially projecting hook (201). The setting tool of Zhou provides a multiple use tool that is convenient to use.
. 

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara in view of CN 204171961 to Yang et al and in further view of CN10256747 to Abel.
In re claim 24, Kawahara teaches a setting tool (Col. 2, lines 60-64) configured to engage a recess (flat) on an outer surface of the alignment pin to draw the alignment pin away from the mounting body to the extended position; however, in the event one may argue that the flat of Kawahara is not recess, Yang teaches a pin (3) having a recess (8) on the circumferential surface of the pin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to recess the outer surface of the alignment pin of Kawahara as taught by Yang in order for a wrench to grasp the surface of the pin for ease of installation and/or removal. Providing Kawahara with a recessed surface of Yang also maintains a rugged, durable and inexpensive to manufacture pin (Col. 2, lines 24-27, Kawahara). 

Kawahara teaches a setting tool (Col. 2, lines 60-64) configured to engage a recess (flat) on an outer surface of the alignment pin to draw the alignment pin away from the mounting body to the extended position, but does not teach the tool has at least one inwardly projecting protrusion. 
Abel teaches in the art of setting tools, a tool having at least one inwardly projecting protrusion (8) which engages with a flat side of a bolt (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the setting tool of Kawahara with at least one inwardly .

Allowable Subject Matter
Claims 4, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 20, 23, 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724